O L S H A N PARK AVENUE TOWER●65 EAST 55TH STREET ●NEW YORK, NEW YORK 10022 TELEPHONE: 212.451.2300● FACSIMILE: 212.451.2222 EMAIL: SWOLOSKY@OLSHANLAW.COM DIRECT DIAL: 212-451-2333 April 12, 2013 VIA EDGAR Alexandra M. Ledbetter, Esq. Attorney-Advisor Office of Mergers and Acquisitions United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Re: Myers Industries, Inc. Definitive Proxy Statement on Schedule 14A Filed March 27, 2013 by GAMCO Asset Management Inc., Mario J. Gabelli and Daniel R. Lee File No. 1-06615 Dear Ms. Ledbetter: We are writing to you on behalf of our client, GAMCO Asset Management Inc. (together with the other participants in its solicitation “GAMCO”), to advise you that GAMCO has terminated its proxy solicitation in connection with the 2013 Annual Meeting of Stockholders of Myers Industries, Inc. The Staff is invited to contact the undersigned with any comments or questions it may have. Sincerely, /s/ Steve Wolosky Steve Wolosky O L S H A N F R O M E W O L O S K Y L L P WWW.OLSHANLAW.COM
